
	
		II
		110th CONGRESS
		2d Session
		S. 3425
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Dodd (for himself,
			 Mr. Reed, Mr.
			 Kerry, Mr. Carper,
			 Mrs. Clinton, and
			 Mr. Biden) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To make effective the proposed rule of the Food and Drug
		  Administration relating to sunscreen drug products, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sunscreen Labeling Protection Act
			 of 2008 or the SUN Act.
		2.Effective date
			 for rule relating to sunscreen drug products for over-the-counter human
			 useNotwithstanding subchapter
			 II of chapter 5, and chapter 7, of title 5, United States Code (commonly known
			 as the Administrative Procedure Act) and any other provision of
			 law, the proposed rule issued by the Commissioner of Food and Drugs entitled
			 Sunscreen Drug Products for Over-the-Counter Human Use; Proposed
			 Amendment of Final Monograph, 72 Fed. Reg. 49070 (August 27, 2007),
			 shall take effect on the date that is 180 days after the date of enactment of
			 this Act, unless such Commissioner issues the final rule, which includes
			 formulation, labeling, and testing requirements for both ultraviolet B (UVB)
			 and ultraviolet A (UVA) radiation protection, before such effective
			 date.
		
